Title: To Benjamin Franklin from Richard Bache, 17 October 1779
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond: sirPhiladelphia October 17. 1779
Mr Gerard having been detained thus long, affords me an opportunity of informing you that Sally has presented us with another fine Boy; she was safely Delivered on Thursday the 7th. Instant, and I have the pleasure to tell you, that she and the baby are as well as we could wish or expect— Miss Sally Duffield is now with us, she sends Compliments to you & Temple— Yours of the 6th. June has been delivered by M de la Serre, whom I have waited upon, and shall shew him every civility in my power— The things are not yet come to hand from Boston, they are daily expected but it has been some disapointment to us, that they did not arrive before Sally kept her Room; however, with the assistance of our friends, we have made a shift— We intend to call our little Stranger Lewis, with this view, that we may frequently be put in mind of our August Ally, and as often contemplate the Virtues of the Protector of the Rights of Mankind— I am with sincere Love & Duty Your affectionate son
Rich: Bache
Dr. Franklin
 
Addressed: His Excellency / Dr. Benjamin Franklin / Minister Plenipotentiary from / the United States of No: America at the Court / of / Versailles
Endorsed: R Bache Oct 17. 1779 recd June 12. 1780
